Exhibit 10.1

 

May 22, 2003

 

Vernon Irvin

43714 Moorland Court

Leesburg, VA 20176

 

Dear Vernon:

 

On behalf of VeriSign, Inc., I am pleased to offer you a regular full-time
position of Executive Vice President and General Manager of Verisign
Telecommunication Services reporting directly to me. The details of the offer
are as follows:

 

Annual Salary: $ 350,000.00 (Paid Bi-Weekly)

 

Bonus Program: You are eligible to participate in the VeriSign Bonus Program
with an annual potential of a bonus targeted at 60% of your base salary. Payment
is based on achievement of corporate, division and individual objectives
(prorated based on your start date). For 2003, you are guaranteed a minimum
bonus payment of 5/12ths of the annual target. This bonus will be paid after
2003 results are known and audited, which is usually around early March of the
following year.

 

Stock Options: I will recommend to the Board of Directors that you be granted
stock options to purchase 150,000 shares of Common Stock. The price of shares
will be based on the fair market value on the date of grant. You will be
eligible to exercise up to twenty-five percent (25%) of your total shares one
year from the date of grant. Each subsequent quarter (3 months) an additional
6.25% of your total shares will become eligible to exercise while you are
employed by VeriSign.

 

Sign-on Bonus: In an effort to cover any monetary items you “leave on the table”
at your current employer, plus to cover some of the costs associated with your
new position/location, you will be given a $200,000 sign-on bonus (subject to
all normal taxes and deductions). One half of this sign-on bonus ($100,000) will
be paid on your first day of employment. The other half ($100,000) will be paid
upon your relocation to California.

 

Relocation: VeriSign will cover the relocation of you and your family from
Leesburg, Virginia to California under the normal VeriSign relocation program
for an employee at your level. A copy of the program particulars is included
with this letter. Your relocation is expected to be completed within the first
six months of your employment.

 

Spouse Career Assistance: VeriSign will provide your spouse with career
assistance services through Spherion, which has offices both in Virginia and
California. VeriSign will cover costs up to $10,000, which should be more than
adequate to cover your spouse’s immediate needs.

 

Severance: Should you be terminated for reasons other than for cause or
resignation, VeriSign will provide you with the following severance benefits:

 

Length of Employment

--------------------------------------------------------------------------------

   Months of
Base Salary
Severance


--------------------------------------------------------------------------------

One month or less

   12 months

One to two months

   11 months

Two to three months

   10 months

Three to four months

   9 months

Four to five months

   8 months

Five to six months

   7 months

Six months and thereafter

   6 months



--------------------------------------------------------------------------------

Benefits: Your medical and insurance benefits will be commensurate with those of
other employees and will commence effective the first day of your employment. A
summary of the full package of benefits is attached. New employees receive 18
days of paid time off per year. VeriSign also observes 10 paid holidays per
year. Please Note: Your benefits information and enrollment directions for 2003
will be mailed to your home shortly after your date of hire.

 

This offer is contingent upon your signing the Company’s Confidentiality
Agreement included with this offer and upon successful clearance of your
background check. It is also contingent upon providing evidence of your legal
right to work in the United States as required by the Immigration and
Naturalization Service. This offer is for employment on an at will basis, which
means that this relationship can be terminated at any time by either party. This
offer supercedes any and all verbal or written offers or statements by VeriSign
and/or its agents.

 

To accept this offer, please sign below, indicate your expected start date and
return the original offer letter along with the Confidentiality Agreement and
VeriSign application in the enclosed envelope and keep a copy of the offer
letter for your records. This offer will expire on May 31, 2003.

 

Vernon, I am sincerely pleased to have you part of our executive team and look
forward to working with you to face our challenges and celebrate our successes!

 

Sincerely,

 

/s/ Stratton Sclavos

 

Stratton Sclavos

Chairman, President & CEO

 

Accepted: /s/ Vernon Irvin